Fourth Court of Appeals
                                San Antonio, Texas
                                       July 28, 2017

                                    No. 04-17-00292-CV

                   IN THE INTEREST OF K.G., ET AL., CHILDREN,

                 From the 225th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016-PA-00298
                           Honorable Peter Sakai, Judge Presiding


                                      ORDER

       The appellant’s motion for extension of time to file brief is hereby GRANTED. Time is
extended to August 28, 2017.


                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of July, 2017.



                                                  ___________________________________
                                                  Luz Estrada
                                                  Chief Deputy Clerk